Citation Nr: 1312842	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-25 730	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION


The Veteran served on active duty from December 1942 to November 1945.  His awards and decorations include the Combat Infantryman Badge.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in November 2012 for additional development.

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal.  These records include the Appellant's death certificate and notice of the Appellant's death, among other documents.  A supplemental statement of the case (SSOC) was issued in February 2013; however, the SSOC did not address this additional evidence.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 1942 to November 1945.  The Appellant is the Veteran's widow.  

2.	On October 19, 2011, the VARO in Roanoke, Virginia, added documentation into the Virtual VA paperless claims processing system, reflecting that the Appellant died in October 2011; the Appellant's death certificate was subsequently added to the Virtual VA paperless claims processing system in November 2011.  


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
JOHN Z. JONES
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


